DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over
Fujioka et al. USPN 6050984.

As to claims 1 and 2, Fujioka teaches a pad 11 comprising a liquid-pervious front-face sheet 13, 
a liquid-impervious back-face sheet 12, and 
an absorber 14 disposed between the front-face sheet 13 and the back-face sheet 12 (Figures 2A, 2B; col. 3, lines1-14);
 wherein convex portions are formed to protrude on the front-face sheet 13 (Figures 1A and 2A at areas adjacent L portions);

 the absorber 14 is formed with a front side portion 14b positioned on a front side 18 in a front-back direction (Figure 1A), 

a narrowing portion 14a  positioned in a central portion 19  in the front-back direction (Figure 1A), and 

a back side portion 14b  positioned on a back side 20 in the front-back direction (Figure 1A), 
in a planar view, a left front side portion 14b of the front side portion 18 is extended to a left side with respect to a left side narrowing edge 18a of a narrowest portion of the narrowing portion 19 (Figures 1A), 

and a right front side portion 14b  of the front side portion 18 is extended to a right side with respect to a right side narrowing edge 18a – the examiner interprets ‘narrowing edge’ as the portion that narrows to the narrowest portion- of the narrowest portion of the narrowing portion 18a/19 (Figure 1A), 

in the planar view, a left back side portion 14b of the back side portion 20 is extended to the left side with respect to the left side narrowing edge 20a of the narrowest portion of the narrowing portion 20a/19 (Figure 1A), and 

a right back side portion 14b of the back side portion 20 is extended to the right side with respect to the right side narrowing edge 20a of the narrowest portion of the narrowing portion 20a/19, 

the left front side portion  and the left back side portion are folded inward with a first left side folding line L (Figures 1A, 1B), which is extending in the front-back direction as a center for folding and which is provided close to the left side with respect to the left side narrowing edge, 

the right front side portion and the right back side portion are folded inward with a first right side folding line L (Figures 1A, 1B) which is extending in the front-back direction as a center for folding and which is provided close to the right side with respect to the left side narrowing edge, 

in the planar view, a second folding line M extending in a width direction is provided on the front side 18 of two positions at which the absorber is divided into three 18,19,20 in the front-back direction (Figures 1B, 1C; col. 4, lines 24-37)

and a third folding line M extending in the width direction is provided on the back side 20 of the two positions, the front side portion, in a state where the left front side portion and the right front side portion are folded, 
The limitations of folding the front and back portions inward are directed to an intended use of the article. Intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  If the prior art structure is capable of performing the intended use, then it meets the claim limitations. The invention of Fujioka meets the structural limitations of claims 1 and 24 in that the article comprises several fold lines L and M which enable the article to be folded inward as claimed (Figures 1B, 1C; col. 4, lines 23-37)


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3 and 6, the prior art does not teach the fold lines are positioned on the left and right narrowing edges.  Claims 8 and 10 are dependent on claim 3.

With respect to claims 4, 5, 7, and 9 the prior art Fujioka does not teach the claimed triangular shape of the back overlapping portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781